ORDER DISMISSING CHAPTER 11 CASE

DONALD E. CALHOUN, Jr., Bankruptcy Judge.
This case came before the Court for a status conference pursuant to 11 U.S.C. § 105(d) on September 10, 2002, at 9:30 a.m. The Court scheduled such a status conference so that it could issue orders prescribing limitations and conditions as it deemed appropriate in order to ensure that the case would be handled expeditiously and economically by the Debtor.

I.Case Proceedings

On July 1, 2002, the Court entered an Order Dismissing Debtor’s Chapter 11 case pursuant to 11 U.S.C. § 1112(b). Debtor had failed to submit monthly operating reports and make payment of the quarterly fees due to the Office of the U.S. Trustee. On July 12, 2002, the Debtor filed a Motion for Reconsideration and Request for the Court to Vacate the July 1, 2002, Order. The basis for that motion was that the Debtor had obtained counsel to represent it and that it was in a position to prepare a good faith plan to pay its creditors. On July 24, 2002, the Court entered an Order granting Debtor’s Motion for Reconsideration and Request for Court to Vacate Order and ordered Debt- or’s proposed counsel to: (1) take action to reschedule the § 341 creditors’ meeting with the Office of the U.S. Trustee; (2) submit and file the required monthly operating reports; (3) file his application to be employed; and (4) take appropriate action to review the petition and schedules and make amendments as needed. The Order further scheduled the status conference for September 19, 2002, at 9:30 a.m. Subsequently, the Court rescheduled the status conference to September 10, 2002, due to a conflict in the Court’s schedule.

II. Status Conference

On September 10, 2002, counsel for the U.S. Trustee appeared at the status hearing. Debtor and Debtor’s counsel failed to appear.1 During the status hearing, counsel for the U.S. Trustee stated that the required monthly operating reports had not been filed by the Debtor. Counsel for the U.S. Trustee also stated that the requisite quarterly fee payments had not been paid by the Debtor as previously ordered by this Court.

III. Conclusion

Based upon the foregoing case history and representations made by the Office of the U.S. Trustee at the status hearing, the Court finds that the Debtor, Victoria Trav*394el & Tours, Inc., has failed to properly prosecute its Chapter 11 proceeding. The Court further finds that the Debtor has failed to comply with its prior orders. Therefore, the Court finds cause to dismiss this Chapter 11 proceeding. Based upon the foregoing, the Court hereby Orders that the within case be, and it hereby is dismissed.
IT IS SO ORDERED.

. At 9:35 a.m., on September 10, 2002, Debt- or’s counsel contacted a judicial assistant at the Court by telephone and stated that he was unable to appear at the status hearing due to health reasons. He also stated that he had received no cooperation from Victoria Travel & Tours, Inc. regarding the Chapter 11 case.